Citation Nr: 1242442	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a low back disorder, currently evaluated as 40 percent disabling. 

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1982 to September 1997.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's low back disability is manifested by unfavorable ankylosis such that any segment of his spine is fixed in flexion or extension and results in any of the symptoms or functional impairment of unfavorable ankylosis.  There is no evidence of intervertebral disc syndrome (IVDS) or incapacitating episodes which have required treatment or bed rest prescribed by a physician for at least six weeks at any time during the applicable time period, and there are no neurological findings.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 40 percent for a low back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated inAugust 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the August 2009 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claim. 
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations for his low back disorder.  The examiners reviewed the claims file and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the examinations are adequate for determining the disability rating for the Veteran's service-connected low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran has been granted a total disability rating, thus question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) will not be addressed by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board finds that consideration must be given to whether the Veteran warrants a higher disability rating at any point during this appeal.  In an appeal of an rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the  Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran's low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5237 (2012), which provides the rating criteria for lumbosacral or cervical strain.  Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula Note (2); Plate V.  

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Thus in order to assign a higher evaluation for the Veteran's low back disorder the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  A higher rating may also be assigned if the evidence shows for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms, as he is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494. 

The Evidence

The Veteran was examined by VA in July 2009.  He denied having any incapacitating episodes in the last year.  He flexed from 0 to 70 degrees and then had pain and extended from 0 to 20 degrees.  Right and left flexion was to 30 degrees with pain and bilateral rotation was to 30 degrees without pain.  There was no atrophy, and straight leg raising was negative, bilaterally.  There was no loss of pinprick to the thighs, legs or feet, and with repetitive motion, there was no change in range of motion, coordination, fatigue, endurance or pain level.  The impression was, disc desiccation, at L4-5.  

Private medical records dated from 2000 to 2009 show complaints of back pain.  

The Veteran was examined by VA in May 2011.  He complained of back pain with no radiating pain, no numbness, and no bowel or bladder problems.  He reported some tingling into the posterior thighs.  Flexion was to 90 degrees with mild pain at 90 degrees; extension was to 10 degrees with mild pain at 10 degrees; right and left rotation were to 20 degrees with mild pain at 20 degrees; and right and left lateral flexion was to 30 degrees without pain.  Straight leg raising was negative and distal sensation was intact.  The examiner noted that the Veteran did not exhibit any additional loss due to pain, fatigue weakness, lack of endurance or incoordination on repetitive motion.  Degenerative disc disease of the lumbar spine at L4-5.  

On VA examination in November 2011, forward flexion was to 85 degrees with pain at 85 degrees; extension was to 10 degrees with pain at 10 degrees; right and left lateral flexion was to 20 degrees with pain at 20 degrees; and right and left lateral rotation was to 20 degrees with pain at 20 degrees.  There was no increased limitation of motion after repetitive use.  There was no radicular pain and no signs or symptoms of radiculolpathy.  There were no neurological abnormalities.  It was noted that the Veteran did not have IVDS.  

Discussion

The vidence in the file includes records from the Social Security Administration, and private medical records.  These records have been reviewed; however none reflect findings relative to the low back disorder which show range of motion which would support a higher disability rating or any neurological findings that would support the assignment of a separate rating.   

The pertinent medical evidence in the file shows that the Veteran's low back disorder is manifested by complaints of pain and decreased motion; however, despite the foregoing, the evidence does not show that the Veteran's disability is manifested by unfavorable ankylosis such that any segment of his spine is fixed in flexion or extension and results in any of the symptoms or functional impairment of unfavorable ankylosis that are contemplated by the rating criteria.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Instead, as noted, the Veteran has demonstrated movement in all planes of excursion, and the evidence does not, otherwise, show that his lumbar spine is fixed in flexion or extension at any degree.  Therefore, a disability rating higher than 40 percent is not warranted.   

In addition to the foregoing, the Board finds that a rating higher than 40 percent is not warranted based upon IVDS because, as noted above, the evidence does not contain any evidence that the lumbar spine disability has been characterized by incapacitating episodes which have required treatment and bed rest prescribed by a physician.  Therefore, a disability rating higher than 40 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

Under the General Rating Formula consideration must be given to whether a separate disability rating is warranted for any neurologic abnormalities associated with a spinal disability.  In this case, the evidence shows that, while the Veteran complained of tingling in the posterior thighs, no neurological disability has been found.  Based on the foregoing, the Board finds a separate rating is not warranted for any neurologic symptoms, condition, or disability associated with the Veteran's service-connected low back disorder.  

The Board has also considered the Veteran's service-connected disability under the criteria of DeLuca, supra.  However, the Veteran is already receiving the maximum schedular rating for limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet.App. 80 (1997).  The Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Extra Schedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected low back disorder was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 40 percent disability rating.  Evaluations in excess of 40 percent are provided for certain manifestations, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 40 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

An increased evaluation for a low back disorder, currently evaluated as 40 percent disabling is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for sleep apnea.  The record shows that during service, the Veteran was treated for sleep problems in 1995.  In May 1995, sleep problems were noted by way of history and insomnia for 4 months and problems with snoring was found.  He underwent sleep testing in September 1995 which noted no evidence of significant sleep apnea.  Snoring was present.  

The Veteran was examined by VA in July 2009, and the examiner diagnosed obstructive sleep apnea.  The examiner opined that since obstructive sleep apnea was not found in service, the current sleep apnea is unrelated to service.  

The Veteran has claimed sleep problems since service.  He has challenged the accuracy of the inservice testing indicating that he did not sleep well and woke up over 80 times during the night.  He reported worsening symptoms during service and thereafter.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss experienced sleep problems and symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the July 2009 opinion to be inadequate and a remand is necessary to obtain an addendum opinion.  The absence of in-service evidence of a diagnosis is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.   In Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a Veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here the diagnostic test found no significant sleep apnea (emphasis added) thus it is not diagnostically conclusive.  In addition, the Veteran has had treatment in service for sleep problems.  

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner relied on the absence of evidence in the service treatment records to provide a negative opinion).  This evidence should be reviewed and taken into consideration when forming the medical opinion. 

The appellant is hereby notified that it is his responsibility to report for any examination that may be scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  First, obtain and associate with the claims file all updated VA treatment records.  

2.  Next, return the claims file to the VA examiner who conducted the July 2009 examination.  If the July 2009 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination to address the following inquiries.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following: 

a) Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his sleep problems, is it at least as likely as not (at least a 50 percent probability) that the Veteran's current sleep apnea had its onset during service, or is in any other way causally related to his active service? 

b)  If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


